OPINION — AG — ** OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM — CONTRIBUTIONS ** ANY POLITICAL SUBDIVISION OF THIS STATE HAVING ELECTED TO BE GOVERNED BY 74 O.S. 919 [74-919](A) 'MUST' CONTRIBUTE FOR EACH AND EVERY MEMBER THE STATED CONTRIBUTION AND MAY 'NOT' IN ANY MANNER PICK AND CHOSE BETWEEN MEMBERS OR A CLASS OF MEMBERS TO THE EXCLUSION OF OTHERS EXCEPT THAT THEY MAY 'NOT' SO CONTRIBUTE FOR ANY ELECTED STATE OFFICIAL. (DISCRIMINATION, COMPENSATION, RETIREMENT, FUNDS) CITE: 74 O.S. 919 [74-919](A), 74 O.S. 902 [74-902](22), 74 O.S. 920 [74-920] (JAMES H. GRAY)